Citation Nr: 1003493	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Portland, Oregon 


THE ISSUE

Entitlement to payment of unauthorized  medical expenses the 
Veteran incurred for treatment at Legacy Salmon Creek 
Hospital from March 10, 2006 to March 29, 2006.  


REPRESENTATION

Appellant represented by:	Kurt L. Maul, Attorney


WITNESS AT HEARING ON APPEAL

S.S., for the Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to March 
1967.  The Veteran received treatment at one of the 
appellant's facilities from March 8, 2006 to March 29, 2006.  
He died in October 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision, in which the 
VAMC determined that the  appellant was entitled to  payment 
for medical expenses the Veteran incurred at Legacy Salmon 
Creek Hospital ("Legacy") on March 8 and 9, 2006, but 
denied payment of r medical expenses  the Veteran incurred at 
that facility from March 10, 2006 through March 29, 2006.  
The appellant filed a notice of disagreement (NOD) in June 
2006, and the VAMC issued a statement of the case (SOC) in 
July 2006.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later that 
month.

In June 2009, a witness for the appellant (S.S.) testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the  Portland  Regional Office;  a transcript of 
that hearing is of record.  During the hearing, the 
appellant's attorney submitted additional evidence, along 
with a signed waiver of the appellant's right to have this 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran  incurred unauthorized medical expenses for 
treatment at Legacy Salmon Creek Hospital from March 8, 2006 
to March 29, 2006; the appellant has already received payment 
for expenses incurred on March 8 and 9, 2006.  

3.  Medical evidence and opinion indicates that the Veteran's 
condition had stabilized by March 10, 2006; and that, 
although a bed at a VA facility was not, in fact, available, 
the Veteran could have been safely transferred to a VA or 
other Federal facility on, or at any time after, March 10, 
2006.


CONCLUSION OF LAW

The criteria for payment of  unauthorized medical expenses 
the Veteran  incurred for treatment at Legacy Salmon Creek 
Hospital, from March 10, 2006 through March 29, 2006, are not 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 
C.F.R.§§ 3.102, 17.52, 17.120, 17.130, 17.1000, 17.1002 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
VAMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in the April 2006 decision letter, the VAMC 
notified the appellant that payment  had been approved for 
medical expenses incurred only on March 8 and 9, 2006.  The 
VAMC explained that it denied payment of   medical expenses 
incurred after March 9, 2006, because it had determined that 
the emergency condition for which the Veteran was admitted 
had improved or stabilized to the point where the Veteran 
could have been safely transferred to a VAMC.  In a June 2006 
post-adjudication letter, the VAMC provided the appellant 
with criteria for payment/reimbursement under the Millennium 
Healthcare and Benefits Act, pursuant to 38 U.S.C.A. § 1725, 
and notified the appellant that its claim had been denied 
because the Veteran was considered stable enough for transfer 
to a VA facility on March 10, 2006.  The July 2006 SOC also 
notified the appellant of the reasons for the denial.

To the extent the above notice does not meet Peligrini's 
content of notice requirements or the VCAA's timing 
requirements, the Board finds that such defect does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on the part of the appellant.  In this 
regard, the appellant is a healthcare provider who, through 
its representative and attorney, has repeatedly argued that 
the Veteran was not stabilized and could not be safely 
transferred to a VA medical facility, i.e. the precise issue 
on which this claim turns.  In its June 2006 NOD and July 
2006 substantive appeal, the appellant specifically argued 
that it met each of the criterion for reimbursement.  Hence, 
through its representative and attorney, the appellant has 
demonstrated an awareness of the evidence necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Consequently, any error in content or 
timing of the notice was cured by actual knowledge on the 
part of the appellant, and was, thus, not prejudicial.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's private treatment records from Legacy, VA progress 
notes, and an October 2008 Veterans Health Administration 
(VHA) medical opinion.  Also of record and considered in 
connection with the appeal is e the transcript of the June 
2009 Board hearing, as well as various written statements 
provided by the appellant's representative and attorney.  No 
further VAMC  action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
VAMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which it might obtain such evidence, and the 
allocation of responsibilities between itself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant is seeking payment  unauthorized medical 
expenses the late Veteran incurred for treatment at Legacy 
from March 10, 2006 through March 29, 2006.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2009).  Here, the Veteran's treatment at the non-VA 
facility was not authorized in advance, and the appellant 
does not so contend.  Nevertheless, under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120, the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

In this case,during the period in question, the Veteran was 
treated primarily for cholecystitis (inflammation of the gall 
bladder), respiratory failure, and septic shock.  Service 
connection was not in effect for any disabilities during his 
lifetime nor did he have a total disability permanent in 
nature resulting from a service-connected disability.  Also, 
the appellant has never asserted that the Veteran was 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Thus, reimbursement is not available under the 
provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009), and these are the provisions 
under which the claim has primarily been considered by the 
VAMC.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  
See 38 C.F.R. § 17.1002 (2009).

The Board points out that, during the pendency of this 
appeal, a portion of the provisions of 38 U.S.C.A. § 1725 was 
amended.  See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 
Stat. 4123 (2008). Prior to October 10, 2008, 38 U.S.C.A. § 
1725 defined "emergency treatment" as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the Veteran can be transferred safely 
to a VA or other Federal facility.  See 38 U.S.C.A. § 
1725(f)(1) (2002).

Effective October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was 
amended by striking subparagraph (C) and inserting the 
following new subparagraph (C):

''(C) until- ''(i) such time as the [V]eteran can be 
transferred safely to a Department facility or other Federal 
facility and such facility is capable of accepting such 
transfer; or ''(ii) such time as a Department facility or 
other Federal facility accepts such transfer if- ''(I) at the 
time the [V]eteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and ''(II) the non- Department facility in which 
such medical care or services was furnished made and 
documented reasonable attempts to transfer the [V]eteran to a 
Department facility or other Federal facility."  See the 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).

While the provisions became effective when the law was signed 
on October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994).  In Landgraf v. USI Film Products, 511 U.S. 244, 246, 
265 (1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence." At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted). Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment." Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered:  (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."  
Id.

The United .States  Court of Appeals for the Federal Circuit 
has created a three-part test encompassing the factors laid 
out in Landgraf: (1) "the nature and extent of the change of 
the law;" (2) "the degree of connection between the operation 
of the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358, 1363-64 (Fed. Cir. 2005) (quoting Landgraf, 
511 U.S. at 270).  If, under this test, a rule or regulation 
appears to have a retroactive effect, then the rule or 
regulation cannot be applied to cases pending at the time of 
its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(discussing that most statutes and regulations liberalizing 
the criteria for entitlement to a benefit may be applied to 
pending claims because they would affect only prospective 
relief).

In the present case, the appellant is seeking payment from VA 
for unauthorized medical expenses the Veteran incurred at one 
of its facilities  in March 2006-more than 2 years prior to 
the enactment of this legislation.  The Board points out that 
the appellant is not seeking prospective relief by way of the 
payment of monthly disability compensation payments, but 
rather is seeking reimbursement for a debt or financial 
obligation previously incurred.  To apply the amendments 
retrospectively would increase VA's liability for past 
conduct and impose new duties with respect to already 
completed events.  As such, the Board finds that the 
amendments should not be applied retroactively.

In this appeal, the primary question at issue  is whether 
section (d) of section  17.1002 is satisfied, which provides 
that payment or reimbursement will continue beyond the 
initial emergency evaluation if there continued to be a 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility.

In this case, the VAMC determined that the Veteran's 
condition had stabilized by March 10, 2006, and that he could 
have been safely transferred to their facility at that time; 
thus, he no longer met the criteria of 38 C.F.R. § 17.1002(d) 
after March 9, 2006.  

Private treatment records from Legacy reflect that the 
Veteran was admitted on March 8, 2006 with complaints of back 
pain, difficulty breathing, nausea, and vomiting.  It was 
noted that he had a history of coronary artery disease (CAD) 
and 4-vessel coronary artery bypass graft.  Preliminary 
diagnoses were hypotension, anemia, acute renal failure, 
elevated troponin, hyponatraemia, hypokalemic, hypocalcemia, 
compression fracture, and ongoing alcohol use.  On March 9, 
the impression was acute cholecystitis.  Legacy began 
contacting the Portland VA Medical Center (VAMC) on March 9, 
2006, to find out whether there were any beds available for 
transfer of the Veteran.  On March 10, the Veteran went into 
hypoxemic respiratory failure and was intubated.  On March 
11, it was determined that he was in septic shock and a 
central venous catheter was inserted.  Also on March 11, a 
CT-guided percutaneous cholecystostomy was performed without 
complications.  On March 12, the Veteran developed atrial 
fabrillation and atrial flutter, and DC cardioversion was 
performed.  He was later discharged to home on March 29, 
2006.    

VA progress notes from the Portland VAMC reflect that Legacy 
contacted the VAMC and requested transfer of the Veteran on 
March 9, 2006.  It was noted that Legacy deemed the Veteran 
stable enough for transfer.  On March 10, it was noted that 
there were no beds available for the Veteran at the Portland 
VAMC.  Thereafter, the records reflect daily contact between 
Legacy and the VAMC to check on the availability of beds and 
the possibility of transfer, but throughout the Veteran's 
stay at Legacy, no beds became available at the VAMC.  On 
March 29, 2006, it was noted that the Veteran was being 
discharged from Legacy and that he might need home health 
services.  He was referred for home health services on April 
3, 2006.  

In October 2009, the Board requested a VHA medical opinion 
addressing when the Veteran could have been safely 
transferred to a VA facility during his stay at Legacy.  Two 
physicians from the Denver VAMC reviewed the records and 
offered an expert medical opinion.  The Board points out that 
the physicians noted that the medical records provided by 
Legacy were largely disorganized, incomplete, and irrelevant; 
however, ultimately, they were able to offer an opinion.  The 
physicians opined that, provided the transport system is 
capable, any patient can be transferred safely to a facility 
having the capacity to treat the problems.  They further 
opined that the Veteran "could have been transferred safely 
at any time."  They went on to opine that the "preferred 
time for transfer would have been after the cholecystostomy 
when pressors were off or at stable dose and ventilator F102 
at less than 1.0."  They stated that they could not tell 
exactly when that occurred based on the medical records 
provided by Legacy.    

The Board points out that, although there is some question as 
to when the "preferred time of transfer" would have been, 
such question is irrelevant to this appeal.  Here, the only 
question is at what point the Veteran could have been 
transferred safely.  In the VHA opinion, the physicians 
clearly states that this could have occurred at any time.  VA 
progress notes reflect that Legacy deemed the Veteran safe 
for transfer on March 9, 2006-despite the appellant's later 
assertions to the contrary.  From a logical perspective, it 
would make no sense for Legacy to request transfer of the 
Veteran on a daily basis if he were not stable enough for 
such transfer.  Under these circumstances, the Board finds 
that the VAMC's determination that it was safe to transfer 
the Veteran as of March 10, 2006, is supported by the medical 
evidence of record.

The Board acknowledges that no bed was available at the VA 
facility throughout the Veteran's hospitalization at Legacy.  
However, under the law in effect during the period in 
question,  the actual availability of a bed is irrelevant.  
By its explicit terms, the provisions of 38 U.S.C.A. § 1725 
only contemplated reimbursing medical expenses for a 
continued medical emergency of such a nature that it is not 
safe to transfer the Veteran to a VA or other Federal 
facility.  Indeed, in a non-binding advisory opinion, the 
Office of General Counsel of VA has explained why, in 
implementing the regulation (38 C.F.R. § 17.1002), it limited 
payment of emergency treatment only until such time the 
Veteran was stabilized, even if VA could not actually accept 
transfer because it did not have a bed available.  VAOPGCADV 
11-2005 (Nov. 16, 2005).  It found that the legislative 
history supported such determination.  For example, it stated 
that in the House Committee Report, H.R. REP. No. 237, 106th 
Cong., 1st Sess., p. 38, Congress explained that the statute 
"defines emergency care narrowly to cover only situations in 
which to delay treatment would be hazardous to life or health 
(and does not cover care rendered after the patient's 
condition has been stabilized)."  Id. at p. 4.  The General 
Counsel added that the report was replete with other 
admonitions regarding the need to narrowly define and 
strictly enforce the provisions of the statute.  Id. (citing 
to the House Committee Report at 39-40).

Significantly, the General Counsel reasoned that, if Congress 
intended that VA reimburse for care beyond the point of 
stabilization, it would have used different language.  
Specifically, instead of providing for payment up to the 
point that the Veteran "can be transferred safely" to a VA 
facility, Congress would have more explicitly provided for 
payment until the Veteran "is transferred safely" or "is 
offered the opportunity to be transferred."  Indeed, as 
explained above, such language was later added by Congress in 
the amendments to 38 U.S.C.A. § 1725, which became effective 
October 10, 2008.

Under the circumstances of this case, the fact that the 
Veteran was not offered the opportunity to be transferred due 
to the unavailability of beds at the VA facility is not a 
determinative factor under the law then in effect.  Rather, 
the issue is whether his condition had stabilized to the 
point that a transfer could safely have taken place.  As 
noted, the VAMC has determined that his condition had 
stabilized as of March 10, 2006, and the pertinent medical 
evidence and opinion  supports this conclusion.  
Significantly, neither the appellant nor its attorney have 
provided or identified  any  medical opinion that actually 
support the claim.   

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has carefully considered the 
testimony and written statements of the appellant, through 
its representative and attorney, that the Veteran was not 
stable enough for transfer on March 10, 2006.  In this 
regard, the Board acknowledges the testimony of S.S., who is 
an employee of Legacy Health System in the Patient Business 
Services department.  She provided an overview of the 
Veteran's care at Legacy and opined that the Veteran was not 
stable enough for transfer.  However, SS had not alleged, and 
the record does not reflect, that she is a trained medical 
professional.  The Board points out that, although  a 
layperson is competent to report on matters observed or 
within his or her personal knowledge (see, e.g.,  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994)), the t the matter upon 
which this claim turns- the point at which the Veteran could 
have been safely transferred to a VA facility-is a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As 
laypersons not shown to have appropriate medical training and 
expertise, neither S.S. nor the appellant's attorney is 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
payment of unauthorized medical expenses the Veteran incurred 
for treatment at Legacy Salmon Creek Hospital, from March 10, 
2006 through March 29, 2006, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Payment of unauthorized medical expenses the Veteran incurred 
for treatment at Legacy Salmon Creek Hospital, from March 10, 
2006 through March 29, 2006, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


